Exhibit 10.1

 

AMENDMENT NO. 3

TO

COLLABORATION AND LICENSE AGREEMENT

 

THIS AMENDMENT NO. 3 TO COLLABORATION AND LICENSE AGREEMENT (this “Amendment”),
effective as of the 1st day of April, 2011 (the “Amendment Effective Date”), is
entered into by and between Momenta Pharmaceuticals, Inc., a Delaware
corporation with a principal place of business at 675 West Kendall Street,
Cambridge, MA 02142 USA (“Momenta”), and Sandoz AG, a Swiss corporation with a
principal place of business at Lichtstraße 35, CH 4056 Basel BS, Switzerland
(“Sandoz”).

 

WITNESSETH:

 

WHEREAS, Momenta and Sandoz are parties to that certain Collaboration and
License Agreement, dated June 13, 2007, as amended (collectively, the
“Agreement”);

 

WHEREAS, pursuant to Section 14.2 of the Agreement, the Agreement may be amended
only by the written agreement of Momenta and Sandoz;

 

WHEREAS, pursuant to prior amendments to and notices issued under the Agreement,
the scope of the Collaborative Program has been reduced by terminating those
portions of the Agreement pertaining to the Glycoprotein Products;

 

WHEREAS, the remaining scope of the Collaborative Program consists of the
Development and Commercialization of, and conduct of Legal Activities with
respect to, the Copaxone-Referenced Product on a worldwide basis and the
Lovenox-Referenced Product in the European Territory; and

 

WHEREAS, Momenta and Sandoz desire to amend the Agreement to reflect mutually
agreed upon revised terms relating to the undertaking of certain ancillary
activities pursuant to the Collaborative Program as may be agreed upon from time
to time by the JSC pursuant to this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Momenta and Sandoz agree as follows:

 

1.                                       Amendment.

 

A new Section 5.16. is hereby added to Article 5 of the Agreement, which shall
read as follows:

 

“5.16.                  Ancillary Projects.  Sandoz and Momenta may pursue
Ancillary Projects under this Agreement in accordance with the following terms
and conditions:

 

5.16.1.  Ancillary Project.  For the purpose of this Agreement, “Ancillary
Project” shall mean any development and/or commercialization project which
(i) consists of activities which are not part of, but connected with

 

1

--------------------------------------------------------------------------------


 

and pursued in support of, the Collaborative Program for a specific Product (the
“Connected Product”), and (ii) has been approved by the JSC in accordance with
Section 5.16.

 

5.16.2.  Approval and Definition by JSC.  The conduct of any Ancillary Project
under this Agreement shall require, and be subject to, a JSC decision, which
decision (i) is made in accordance with Section 5.9., (ii) explicitly
identifies, with a reference to Section 5.16 of the Agreement, such project as
an Ancillary Project for a Connected Product and (iii) is set out in final
written JSC minutes according to Section 5.9. In addition, such JSC decision
may, for the sole purpose described under, and with a specific reference to,
Section 5.16.3(ii)(B), explicitly identify any specific deliverable anticipated
to be developed under the Ancillary Project (such identified deliverable
hereinafter being referred to as “Identified Deliverable”).

 

5.16.3.  Applicability of the Provisions of the Agreement.  Except to the extent
explicitly defined otherwise by the JSC decision made according to 5.16.2 for a
specific Ancillary Project, (i) the licenses granted under Sections 2.1, 2.2 and
2.5 and the exclusivity obligations under Section 2.3 related to the Connected
Product shall be deemed to be extended to cover all activities under such
Ancillary Project, and (ii) except for Sections 4.2, 9.1, 9.2, 11.2, 11.3, 11.4,
11.5 and 11.6, all other provisions of the Agreement shall apply accordingly to
the Ancillary Project in a way that for the purpose of applying such provisions
of the Agreement to the Ancillary Project (and only for such purpose), (A) the
Ancillary Project shall be deemed to be integrated in and part of the
Collaborative Program for the relevant Connected Product, and (B) any Identified
Deliverable developed under the Ancillary Project shall be deemed to be a
component, and falling within the definition under this Agreement, of the
applicable Connected Product.  For the avoidance of doubt, in its decision
according to Section 5.16.2 to undertake a specific Ancillary Project, the JSC
may decide which activities under the Ancillary Project shall be defined as, and
deemed part of, Development Costs or Commercialization Costs for the relevant
Connected Product, and the responsibility and allocation among the Parties for
bearing such costs (and related costs); provided, however, that nothing in this
Section 5.16 shall modify, or authorize the JSC to modify, the terms and
conditions with respect to the activities under the Collaborative Program for
any Connected Product which are not part of an Ancillary Project expressly
approved by the JSC.”

 

2.                                       Reference to and Effect on the
Agreement.

 

3.1                                 On and after the Amendment Effective Date,
each reference to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of
like import shall mean and be a reference to the Agreement as amended hereby. 
No reference to this Amendment need be made in any

 

2

--------------------------------------------------------------------------------


 

instrument or document at any time referring to the Agreement, a reference to
the Agreement in any such instrument or document shall be deemed to be a
reference to the Agreement as amended hereby.

 

3.2                                 Except as expressly amended by this
Amendment, the provisions of the Agreement shall remain in full force and
effect.

 

3.                                       General.

 

4.1                               Definitions.  Capitalized terms used herein,
but not otherwise defined, shall have the meanings ascribed to them in the
Agreement.

 

4.2                               Counterparts.  For the convenience of the
Parties, this Amendment may be executed and transmitted by facsimile or via
email in Portable Document Format (PDF), and in counterparts, each of which
shall be deemed to be an original, and both of which taken together, shall
constitute one agreement binding on both Parties.

 

4.3                               Authority.  Each Party represents and warrants
that the person signing this Amendment on such Party’s behalf has the authority
to act on its behalf and to bind such Party and that such Party duly authorized
the signing person to sign this Amendment on its behalf.

 

4.4                               Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made within that state by residents of that state,
without regard to New York’s conflict of law principles.

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered on the date first written above.

 

 

 

SANDOZ AG

 

 

 

 

By:

/s/ Christina Ackermann

 

Name:

Christina Ackermann

 

Title:

General Counsel Sandoz

 

 

 

 

By:

/s/ Georg Reider

 

Name:

Georg Reider

 

Title:

Chief Financial Officer, Sandoz AG

 

 

 

 

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Craig A. Wheeler

 

Name:

Craig A. Wheeler

 

Title:

President & CEO

 

3

--------------------------------------------------------------------------------

 